DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-6, 10-11 and 13-15 are objected to because of the following informalities:
In claims 1 and 10, “transmitting to each determined second vehicle a set of information relating to the deviating vehicle” should be “transmitting, to each determined second vehicle of the at least one second vehicle, a set of information relating to the deviating vehicle”
In claims 1 and 10-11, “a predetermined instruction to be performed by the determined second vehicle” should be “a predetermined instruction to be performed by each determined second vehicle”
In claims 1 and 10, “receiving at each determined second vehicle the set of information” should be “receiving, at each determined second vehicle, the set of information”
In claim 2, “wherein determining at least one second vehicle” should be “wherein determining the at least one second vehicle”
In claim 4, “determining for each second vehicle a time interval” should be “determining, for each second vehicle, a time interval”
In claim 5, “controlling the vehicle system at each second vehicle to perform the predetermined action comprises at least at one second vehicle adjusting” should be “controlling the vehicle system at each determined second vehicle to perform the predetermined action comprises, at least at one second vehicle of the determined second vehicles, adjusting”
In claim 6, “controlling the vehicle system at each second vehicle to perform the predetermined action comprises adjusting the parameter for the duration of the time interval” should be “controlling the vehicle system at each determined second vehicle to perform the predetermined action comprises adjusting a parameter for a duration of a time interval”
In claim 10, “cause the processing unit to perform the method” should be “cause the data processing unit to perform a method”
In claim 11, “transmit via the transmission means” should be “transmit, via ,”
In claim 11, “transmit to each determined second vehicle a set of information” should be “transmit, to each determined second vehicle, a set of information”
In claim 11, “the system is arranged classify the deviating vehicle” should be “the system is arranged to classify the deviating vehicle”
In claim 11, “based on the deviating vehicle classification or based on the predetermined instruction, an advanced driver-assistance system” should be “based on the deviating vehicle classification or based on the predetermined instruction[[,]]; an advanced driver-assistance system” (replace the comma with a semicolon)
In claim 13, “said set of information comprising at least one of the deviating vehicle classification” should be “said set of information comprising at least one of a deviating vehicle classification”
In claim 14, “determine the geographical location of the vehicle” should be “determine a geographical location of the vehicle”
In claim 15, “assign a deviating vehicle classification” should be “assign [[a]] the deviating vehicle classification”
In claim 15, “deviating vehicle property of said deviating vehicle” should be “deviating vehicle property of said detected deviating vehicle”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 11 and 13-14 of this application are being interpreted under 35 USC 112(f) for reciting the following instances of “means” plus function:
“transmit via the transmission means” in claim 11
“receive the set of information via “communication means” arranged to receive a “set of information” in claims 11 and 13
“presentation means arranged to present information” in claims 11 and 13
“positioning means are arranged to determine the geographical location of the vehicle” in claim 14
Claim 13 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because each of the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“the system is arranged classify the deviating vehicle” in claim 11
“an autonomous driving system configured to adjust a parameter” in claims 11 and 13
“an advanced driver-assistance system configured to adjust a parameter” in claim 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the specification, applicant discloses that, “the steps, services and functions explained herein may be implemented using individual hardware circuitry, using software functioning in conjunction with a programmed microprocessor or general purpose computer, using one or more Application Specific Integrated Circuits (ASICs) and/or using one or more Digital Signal Processors (DSPs). It will also be appreciated that when the present disclosure is described in terms of a method, it may also be embodied in one or more processors and one or more memories coupled to the one or more processors, wherein the one or more memories store one or more programs that perform the steps, services and functions disclosed herein when executed by the one or more processors” (See at least [0077] in applicant’s specification). It will therefore be appreciated that the functions disclosed are executed in the form of hardware and/or software executed by one or more processors. This is adequate structure to perform the claimed functions, so no 112(b) rejections are given based on this claim interpretation.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function) or make an argument as to why the claim limitations already recite sufficient structure as written. However, since the specification discloses adequate structure to perform the claimed functions, applicant does not need to take any action in response to this claim interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 4, applicant recites the limitation, “determining the at least one second vehicle comprises determining for each second vehicle a time interval, 
the set of information transmitted to each second vehicle comprises the time interval, and 
the vehicle system at each second vehicle is controlled to perform the predetermined action during at least part of the time interval comprised in the set of information transmitted to that second vehicle” (emphasis added).
However, in context, it is unclear whether “determining for each second vehicle a time interval” refers to: (i) determining a different respective time interval for each second vehicle or (ii) determining a single time interval that is applicable to all second vehicle.
If (i) is applicant’s intent, then applicant can amend the claim as follows:
“determining the at least one second vehicle comprises determining, for each second vehicle, a respective time interval, 
the respective set of information transmitted to each second vehicle comprises the respective time interval, and 
the vehicle system at each second vehicle is controlled to perform the respective predetermined action during at least part of the respective time interval comprised in the respective set of information transmitted to the respective second vehicle”
Applicant would also need to amend parent claim 1 and other dependents of parent claim 1 to include the word “respective” in a similar manner as shown above to clarify that each second vehicle has its own respective set of information containing corresponding elements specific to that respective second vehicle, rather than all second vehicles receiving the same exact set of information.
If (ii) is applicant’s intent, then applicant may amend the claim as follows:
“determining the at least one second vehicle comprises determining 
the set of information transmitted to each second vehicle comprises the time interval, and 
the vehicle system at each second vehicle is controlled to perform the predetermined action during at least part of the time interval comprised in the set of information transmitted to that second vehicle”
If neither (i) nor (ii) are applicant’s intention, then applicant should amend the claim and any other relevant claims accordingly. Until such appropriate amendments are made, for purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Regarding claim 7, applicant recites the limitation, “at least one set of information”. However, it is unclear whether this limitation refers to the same set of information as “a set of information” recite in claim 1. This is because “a set of information” in claim 1 recites only one set of information, whereas “at least one set of information” in claim 4 implies that there are multiple sets of information. Therefore, similarly to claim 4 above, examiner recommends that applicant clarify whether claim 4 indicates that (i) there are multiple sets of information and each is sent to a separate vehicle or (ii) there is only set of information.
If (i) is applicant’s intent, then applicant can amend claim 1 to recite “a plurality of sets of information” and utilize the word “respective” in claim 1 to refer to individual members of this plurality which correspond to a respective vehicle, and amend claim 7 to recite “at least one set of information of the plurality of sets of information”.
If (ii) is applicant’s intent, then applicant can simply amend claim 7 to recite, “the set of information”.
If neither (i) nor (ii) are applicant’s intention, then applicant should amend the claim and any other relevant claims accordingly.
Claim 7 is also indefinite because it recites the limitation, “manoeuvre instructions to an advanced driver assistance system and/or an automated driving system, such as instructions to avoid takeover or to change to a slow lane” (emphasis added).
Use of the phrase “such as” indicates an undefined list of possibilities and makes it unclear exactly which maneuvers could possible read on the claim language. Potentially, any maneuver could read on the claim language, and therefore the claim is rendered indefinite.
Applicant can resolve this issue by removing “, such as instructions to avoid takeover or to change to a slow lane”, by replacing “such as” with “comprising”, or by replacing “such as” with “consisting of”, depending on what applicant wishes to claim. If none of these suggestions are applicant’s desired interpretation, applicant may amend the claims accordingly to clarify.
Until such appropriate amendments are made, for purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting a deviating vehicle and transmitting information about the deviating vehicle to a second vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method to control a vehicle system, the method comprising: 
detecting a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property by means of a perception system of a first vehicle, wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle; 
assigning a deviating vehicle classification to the deviating vehicle based on the deviating behaviour and/or deviating vehicle property; 
determining at least one second vehicle to receive information relating to the deviating vehicle; 
transmitting to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined second vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification; 
receiving at each determined second vehicle the set of information; and 
controlling a vehicle system at each determined second vehicle so as to perform a predetermined action based on the deviating vehicle classification or based on the predetermined instruction.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a deviating vehicle and transmitting information about the deviating vehicle to a second vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user in a first vehicle can visually detect a deviating vehicle and verbally or manually inform a user in a second vehicle as to the presence of the deviating vehicle (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. Additionally, the final limitation of controlling a vehicle system of the second vehicle is recited at such a high level of generality that it could be directed to merely outputting the judicial exception in the form of a generic alert. Outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 2, applicant recites The method according to claim 1, wherein determining at least one second vehicle to receive information is based on the deviating vehicle classification.
However, a user could mentally select a second vehicle to inform about the deviating vehicle based on the classification of the deviating vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 1, wherein detecting the deviating vehicle comprises determining a timestamped location relating to the deviating vehicle, and wherein determining the at least one second vehicle is based on the determined timestamped location
However, a user could mentally determine a time at which the deviating vehicle is observed and select a second vehicle to inform about the deviating vehicle based on the the time. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 1, wherein: 
determining the at least one second vehicle comprises determining for each second vehicle a time interval, 
the set of information transmitted to each second vehicle comprises the time interval, and 
the vehicle system at each second vehicle is controlled to perform the predetermined action during at least part of the time interval comprised in the set of information transmitted to that second vehicle.
However, a user could mentally determine a time interval for each second vehicle pertaining the deviating vehicle, and inform each second vehicle based on these time intervals. Furthermore, the final limitation of controlling a vehicle system of the second vehicle is recited at such a high level of generality that it could be directed to merely outputting the judicial exception in the form of a generic alert, which is insignificant extra-solution activity. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 1, wherein controlling the vehicle system at each second vehicle to perform the predetermined action comprises at least at one second vehicle adjusting a parameter of an advanced driver assistance system and/or an automated driving system based on to the received set of information.
However, a user could mentally or manually determine how a driver assistance system parameter should be adjusted. The additional limitations therefore do not integrate the judicial exception into a practical application.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite “performing automated driving based on the adjusted parameter”, this would be adequate to integrate the judicial exception into a practical application, since actuating a vehicle to perform automated driving is not something that a user can perform mentally or manually, and would therefore integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method according to claim 1, wherein controlling the vehicle system at each second vehicle to perform the predetermined action comprises adjusting the parameter for the duration of the time interval.
However, a user could mentally or manually determine how a driver assistance system parameter should be adjusted for a time interval. The additional limitations therefore do not integrate the judicial exception into a practical application.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite “performing automated driving based on the adjusted parameter”, this would be adequate to integrate the judicial exception into a practical application, since actuating a vehicle to perform automated driving is not something that a user can perform mentally or manually, and would therefore integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method according to claim 1, wherein at least one set of information comprises manoeuvre instructions to an advanced driver assistance system and/or an automated driving system, such as instructions to avoid takeover or to change to a slow lane.
However, a user could mentally or manually determine how a driver assistance system or automated driving system should behave. The additional limitations therefore do not integrate the judicial exception into a practical application.
Examiner’s note to help applicant overcome the rejection: if applicant amends the claim to recite “performing automated driving based on the manoeuvre instructions”, this would be adequate to integrate the judicial exception into a practical application, since actuating a vehicle to perform automated driving is not something that a user can perform mentally or manually, and would therefore integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 1, wherein assigning the deviating vehicle classification is based on at least one detected deviating behaviour and/or a deviating vehicle property from at least two first vehicles detecting the deviating vehicle.
However, two users in two separate vehicles could mentally or manually observe a deviating vehicle and collaborate to determine that it should be given a deviating vehicle classification. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method according to claim 1, wherein assigning the deviating vehicle classification may comprise selecting the deviating vehicle classification from a set of deviating vehicle classification types comprising slow vehicle, and/or fast vehicle, and/or erratic vehicle, and/or wide vehicle.
However, a user could mentally observe a vehicle and associate it with any of the above classifications. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites A computer program product comprising a non-transitory computer-readable storage medium having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause the processing unit to perform the method to control a vehicle system, the method comprising: 
detecting a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property by means of a perception system of a first vehicle, wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle; 
assigning a deviating vehicle classification to the deviating vehicle based on the deviating behaviour and/or deviating vehicle property; 
determining at least one second vehicle to receive information relating to the deviating vehicle; 
transmitting to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined second vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification; 
receiving at each determined second vehicle the set of information; and 
controlling a vehicle system at each determined second vehicle so as to perform a predetermined action based on the deviating vehicle classification or based on the predetermined instruction.
The claim recites a computer program product and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a deviating vehicle and transmitting information about the deviating vehicle to a second vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user in a first vehicle can visually detect a deviating vehicle and verbally or manually inform a user in a second vehicle as to the presence of the deviating vehicle (Prong one: YES, recites an abstract idea).
Other than reciting the use of a data processing unit to execute the program, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the final limitation of controlling a vehicle system of the second vehicle is recited at such a high level of generality that it could be directed to merely outputting the judicial exception in the form of a generic alert. Outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The data processing unit is described in paragraph [0173-0176] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 11, applicant recites A system to control a vehicle system, the system comprises a server comprising communication means, a processor and a memory storage, the system further comprises at least one first vehicle comprising a perception system and communication means, and at least one second vehicle comprising communication means, wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle, wherein the at least one first vehicle is arranged to: 
detect a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property using the perception system, and transmit via the transmission means information relating to the deviating vehicle to the server; 
the server is arranged to: 
determine at least one of said at least one second vehicle to receive information relating to the deviating vehicle, and transmit to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined seconded vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification; 
the system is arranged classify the deviating vehicle based on the detected deviating behaviour and/or deviating vehicle property; 
the at least one second vehicle is arranged to receive the set of information via communication means; and 
the at least one second vehicle comprises at least one of: presentation means arranged to present information based on the deviating vehicle classification or based on the predetermined instruction, an advanced driver-assistance system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction; and 
an autonomous driving system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction.
The claim recites a system and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a deviating vehicle and transmitting information about the deviating vehicle to a second vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. This is because a user in a first vehicle can visually detect a deviating vehicle and verbally or manually inform a user in a second vehicle as to the presence of the deviating vehicle (Prong one: YES, recites an abstract idea).
Other than reciting the use of a server and a processor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Additionally, the last two paragraphs are recited at such a high level of generality that they could be directed to merely outputting the judicial exception in the form of a generic alert or mentally determining a parameter value. Outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application and determining a parameter value is something that can be performed mentally by a user (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in at least paragraph [0173] of applicant’s specification as merely a general purpose computer. Furthermore, the server is described in at least paragraphs [0126] and [0168] as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 12, applicant recites The system according to claim 11, wherein determining the at least one second vehicle is based on the classification of the deviating vehicle.
However, a user could mentally select a second vehicle to inform about the deviating vehicle based on the classification of the deviating vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites A vehicle comprising communication means arranged to receive a set of information relating to a deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification, the vehicle further comprises at least one of: 
presentation means arranged to present information based on the deviating vehicle classification or based on the predetermined instruction; 
an advanced driver-assistance system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction; and 
an autonomous driving system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction.
The claim recites a vehicle and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a deviating vehicle and determining a value that a parameter should take based on detecting the deviating vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a vehicle, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the presentation means do not overcome this fact, since outputting the judicial exception is insignificant extra-solution activity that does not serve to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The vehicle is described in at least paragraph [0079] of applicant’s specification as merely a general purpose computer which send and receives information. Applicant further specifies in at least paragraph [0077] of applicant’s specification that the functions of the present are implemented through generic hardware and/or computer components. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 14, applicant recites The vehicle according to claim 13, comprising a perception system and positioning means, wherein the perception system comprising at least one sensor device configured to monitor a surrounding environment of the vehicle, wherein the perception system is arranged to detect a deviating vehicle having a deviating behaviour and/or deviating vehicle property, wherein the positioning means are arranged to determine the geographical location of the vehicle, and wherein the communication means are arranged to transmit information relating to the detected deviating vehicle.
However, a user can mentally or manually observe a deviating vehicle, determine their own position, and inform another user as to the presence of the deviating vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The vehicle according to claim 14, arranged to assign a deviating vehicle classification to a detected deviating vehicle based on the deviating behaviour and/or deviating vehicle property of said deviating vehicle, and transmit said deviating vehicle classification.
However, a user can mentally observe a deviating vehicle’s behavior or properties to designate is a deviating vehicle, and verbally inform another user as to the presence of the deviating vehicle. The additional limitations therefore do not integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampiholi (US 20150178578 A1), hereinafter referred to as Hampiholi.
Regarding claim 1, Hampiholi discloses A method to control a vehicle system (See at least Fig. 5 in Hampiholi: Hampiholi discloses a method 500 for analyzing an environment of a vehicle and alerting one or more drivers to potentially dangerous conditions based on determined erratic driving behavior of a neighboring vehicle [See at least Hampiholi, 0051-0057]), the method comprising: 
detecting a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 504, the method 500 includes determining whether a potential erratic vehicle is identified [See at least Hampiholi, 0052]) by means of a perception system of a first vehicle, wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]); 
assigning a deviating vehicle classification to the deviating vehicle based on the deviating behaviour and/or deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 512, the method 500 includes determining whether erratic driving behavior is verified [See at least Hampiholi, 0056]. Hampiholi further discloses that verification may be performed by comparing the image data to image data received from other observing vehicles that have captured image data corresponding to the same potential erratic vehicle (e.g., within the server) [See at least Hampiholi, 0056]); 
determining at least one second vehicle to receive information relating to the deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the other vehicles as at least one second vehicle); 
transmitting to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined second vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction); 
receiving at each determined second vehicle the set of information (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]); and 
controlling a vehicle system at each determined second vehicle so as to perform a predetermined action based on the deviating vehicle classification or based on the predetermined instruction (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction and the actual act of displaying it as the predetermined action).

Regarding claim 2, Hampiholi discloses The method according to claim 1, wherein determining at least one second vehicle to receive information is based on the deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the other vehicles as at least one second vehicle).

Regarding claim 3, Hampiholi discloses The method according to claim 1, wherein detecting the deviating vehicle comprises determining a timestamped location relating to the deviating vehicle, and wherein determining the at least one second vehicle is based on the determined timestamped location (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]).

Regarding claim 8, Hampiholi discloses The method according to claim 1, wherein assigning the deviating vehicle classification is based on at least one detected deviating behaviour and/or a deviating vehicle property from at least two first vehicles detecting the deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 512, the method 500 includes determining whether erratic driving behavior is verified [See at least Hampiholi, 0056]. Hampiholi further discloses that verification may be performed by comparing the image data to image data received from other observing vehicles that have captured image data corresponding to the same potential erratic vehicle (e.g., within the server) [See at least Hampiholi, 0056]).

Regarding claim 9, Hampiholi discloses The method according to claim 1, wherein assigning the deviating vehicle classification may comprise selecting the deviating vehicle classification from a set of deviating vehicle classification types comprising slow vehicle, and/or fast vehicle, and/or erratic vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 512, the method 500 includes determining whether erratic driving behavior is verified [See at least Hampiholi, 0056]. Hampiholi further discloses that the erratic driving behavior may be verified based on a threshold amount of evidence of erratic driving behavior (e.g., a threshold number of erratic behaviors are identified), wherein, for example, a potential erratic vehicle that exhibits only erratic braking may not be verified, while a potential erratic vehicle that exhibits both erratic braking and frequent lane departures may be verified [See at least Hampiholi, 0056]), and/or wide vehicle.

Regarding claim 10, Hampiholi discloses A computer program product comprising a non-transitory computer-readable storage medium having thereon a computer program comprising program instructions, the computer program being loadable into a data processing unit and configured to cause the processing unit (See at least Fig. 5 in Hampiholi: Hampiholi discloses the method 500 may be performed by one or more modules of an in-vehicle computing system [See at least Hampiholi, 0051]) to perform the method to control a vehicle system (See at least Fig. 5 in Hampiholi: Hampiholi discloses a method 500 for analyzing an environment of a vehicle and alerting one or more drivers to potentially dangerous conditions based on determined erratic driving behavior of a neighboring vehicle [See at least Hampiholi, 0051-0057]), the method comprising: 
detecting a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 504, the method 500 includes determining whether a potential erratic vehicle is identified [See at least Hampiholi, 0052]) by means of a perception system of a first vehicle, wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]); 
assigning a deviating vehicle classification to the deviating vehicle based on the deviating behaviour and/or deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 512, the method 500 includes determining whether erratic driving behavior is verified [See at least Hampiholi, 0056]. Hampiholi further discloses that verification may be performed by comparing the image data to image data received from other observing vehicles that have captured image data corresponding to the same potential erratic vehicle (e.g., within the server) [See at least Hampiholi, 0056]); 
determining at least one second vehicle to receive information relating to the deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the other vehicles as at least one second vehicle); 
transmitting to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined second vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction); 
receiving at each determined second vehicle the set of information (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]); and 
controlling a vehicle system at each determined second vehicle so as to perform a predetermined action based on the deviating vehicle classification or based on the predetermined instruction (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction and the actual act of displaying it as the predetermined action).

Regarding claim 11, Hampiholi discloses A system to control a vehicle system, the system comprises a server comprising communication means (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if a potential erratic vehicle is identified (e.g., "YES" at 504), the method 500 proceeds to 506 to transmit vehicle information to a server [See at least Hampiholi, 0054]), a processor and a memory storage (See at least Fig. 5 in Hampiholi: Hampiholi discloses the method 500 may be performed by one or more modules of an in-vehicle computing system [See at least Hampiholi, 0051]), the system further comprises at least one first vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses the method 500 may be performed by one or more modules of an in-vehicle computing system [See at least Hampiholi, 0051]) comprising a perception system (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]) and communication means (See at least Fig. 5 in Hampiholi: Hampiholi discloses if a potential erratic vehicle is identified (e.g., "YES" at 504), the method 500 proceeds to 506 to transmit vehicle information to a server [See at least Hampiholi, 0054]), and at least one second vehicle comprising communication means (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]), wherein the perception system comprises at least one sensor device configured to monitor a surrounding environment of the first vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]), 
wherein the at least one first vehicle is arranged to (See at least Fig. 5 in Hampiholi: Hampiholi discloses the method 500 may be performed by one or more modules of an in-vehicle computing system [See at least Hampiholi, 0051]): 
detect a deviating vehicle having at least one of a deviating behaviour and a deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 504, the method 500 includes determining whether a potential erratic vehicle is identified [See at least Hampiholi, 0052]) using the perception system (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]), and 
transmit via the transmission means information relating to the deviating vehicle to the server (See at least Fig. 5 in Hampiholi: Hampiholi discloses if a potential erratic vehicle is identified (e.g., "YES" at 504), the method 500 proceeds to 506 to transmit vehicle information to a server [See at least Hampiholi, 0054]); 
the server is arranged to: 
determine at least one of said at least one second vehicle to receive information relating to the deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the other vehicles as at least one second vehicle), and 
transmit to each determined second vehicle a set of information relating to the deviating vehicle, said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the determined seconded vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction); 
the system is arranged classify the deviating vehicle based on the detected deviating behaviour and/or deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 512, the method 500 includes determining whether erratic driving behavior is verified [See at least Hampiholi, 0056]. Hampiholi further discloses that verification may be performed by comparing the image data to image data received from other observing vehicles that have captured image data corresponding to the same potential erratic vehicle (e.g., within the server) [See at least Hampiholi, 0056]); 
the at least one second vehicle is arranged to receive the set of information via communication means (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]); and 
the at least one second vehicle comprises at least one of: 
presentation means arranged to present information based on the deviating vehicle classification or based on the predetermined instruction (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]), an advanced driver-assistance system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction; and 
an autonomous driving system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction.

Regarding claim 12, Hampiholi discloses The system according to claim 11, wherein determining the at least one second vehicle is based on the classification of the deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the other vehicles as at least one second vehicle).

Regarding claim 13, Hampiholi discloses A vehicle comprising communication means arranged to receive a set of information relating to a deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]), said set of information comprising at least one of the deviating vehicle classification and a predetermined instruction to be performed by the vehicle, wherein the predetermined instruction is dependent on the deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]. Hampiholi further discloses that similar alerts may be sent to other vehicles that are within a threshold distance from the last known or estimated location of the erratic vehicle [See at least Hampiholi, 0057]. Examiner interprets the displaying of the alert confirming the presence of the erratic vehicle to be the predetermined instruction), 
the vehicle further comprises at least one of: 
presentation means arranged to present information based on the deviating vehicle classification or based on the predetermined instruction (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if the erratic driving behavior is verified (e.g., "YES" at 512), the method 500 may optionally proceed to 514 to receive an alert confirming the presence of the erratic vehicle, where the alert may include a visual and/or auditory alert presented on a display of the observing vehicle and/or via speakers of the observing vehicle [See at least Hampiholi, 0057]); 
an advanced driver-assistance system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction; and 
an autonomous driving system configured to adjust a parameter based on the deviating vehicle classification or based on the predetermined instruction.

Regarding claim 14, Hampiholi discloses The vehicle according to claim 13, comprising a perception system and positioning means (See at least Fig. 3 in Hampiholi: Hampiholi discloses that a navigation subsystem 311 of in-vehicle computing system 300 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 310) [See at least Hampiholi, 0032]), wherein the perception system comprising at least one sensor device configured to monitor a surrounding environment of the vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 502, the method 500 includes monitoring vehicles within a field of view of a camera which may be mounted on and/or integrated with a first, observing vehicle [See at least Hampiholi, 0051]), 
wherein the perception system is arranged to detect a deviating vehicle having a deviating behaviour and/or deviating vehicle property (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 504, the method 500 includes determining whether a potential erratic vehicle is identified [See at least Hampiholi, 0052]), 
wherein the positioning means are arranged to determine the geographical location of the vehicle (See at least Fig. 3 in Hampiholi: Hampiholi discloses that a navigation subsystem 311 of in-vehicle computing system 300 may generate and/or receive navigation information such as location information (e.g., via a GPS sensor and/or other sensors from sensor subsystem 310) [See at least Hampiholi, 0032]), and 
wherein the communication means are arranged to transmit information relating to the detected deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses if a potential erratic vehicle is identified (e.g., "YES" at 504), the method 500 proceeds to 506 to transmit vehicle information to a server [See at least Hampiholi, 0054]).

Regarding claim 15, Hampiholi discloses The vehicle according to claim 14, arranged to assign a deviating vehicle classification to a detected deviating vehicle based on the deviating behaviour and/or deviating vehicle property of said deviating vehicle (See at least Fig. 5 in Hampiholi: Hampiholi discloses that at 504, the method 500 includes determining whether a potential erratic vehicle is identified, where a potential erratic vehicle may be identified when image data including a neighboring vehicle provides evidence that the neighboring vehicle is accelerating erratically, performing frequent lane departures/changes, frequent braking, erratically overtaking other vehicles, etc. [See at least Hampiholi, 0052]), and transmit said deviating vehicle classification (See at least Fig. 5 in Hampiholi: Hampiholi discloses that if a potential erratic vehicle is identified (e.g., "YES" at 504), the method 500 proceeds to 506 to transmit vehicle information to a server [See at least Hampiholi, 0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi (US 20150178578 A1) in view of Kim et al. (US 20150241880 A1), hereinafter referred to as Kim.
Regarding claim 4, Hampiholi discloses The method according to claim 1.
However, Hampiholi does not explicitly teach the method wherein: 
determining the at least one second vehicle comprises determining for each second vehicle a time interval, 
the set of information transmitted to each second vehicle comprises the time interval, and 
the vehicle system at each second vehicle is controlled to perform the predetermined action during at least part of the time interval comprised in the set of information transmitted to that second vehicle.
However, Kim does teach a method for autonomously operating a vehicle wherein: 
determining the at least one second vehicle comprises determining for each second vehicle a time interval (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R, so that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]. Kim further teaches that even when there is no request of the first autonomous vehicle, information on a static object is periodically transmitted by the second autonomous vehicle and the third autonomous vehicle [See at least Kim, 0049]. It will be appreciated that, since the information is sent periodically, multiple time values are transmitted by the remote virtual sensor processors of the other autonomous vehicles. Because the first autonomous vehicle receives multiple consecutive time values, it will be appreciated that it receives every time value in a time interval. Examiner interprets the first autonomous vehicle of Kim to be applicant’s “at least one second vehicle”), 
the set of information transmitted to each second vehicle comprises the time interval (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R, so that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]. Kim further teaches that even when there is no request of the first autonomous vehicle, information on a static object is periodically transmitted by the second autonomous vehicle and the third autonomous vehicle [See at least Kim, 0049]. It will be appreciated that, since the information is sent periodically, multiple time values are transmitted by the remote virtual sensor processors of the other autonomous vehicles. Because the first autonomous vehicle receives multiple consecutive time values, it will be appreciated that it receives every time value in a time interval. Examiner interprets the first autonomous vehicle of Kim to be applicant’s “at least one second vehicle”), and 
the vehicle system at each second vehicle is controlled to perform the predetermined action during at least part of the time interval comprised in the set of information transmitted to that second vehicle (Kim teaches that the first autonomous vehicle collects and uses the remote sensor information, so that the current positions and current speed information of surrounding vehicles entering an intersection and obstacle information received from the surrounding vehicles can be applied to an intersection passage algorithm for safely passing through an intersection [See at least Kim, 0050]). Both Kim and Hampiholi teach methods for receiving information about the motions of surrounding vehicles remotely. However, only Kim explicitly teaches where the information may contain each of the time values in a time interval, and where the current positions and speeds of other vehicles may be used in real-time by the receiving vehicle as part of an intersection passage algorithm as the predetermined action.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Hampiholi to also include receiving information about the time values corresponding to the positions of the surrounding vehicles, where the current positions and speeds of the surrounding vehicles are used in real-time by the receiving vehicle as part of an intersection passage algorithm, as in Kim. Doing so improves safety for the receiving autonomous vehicle by providing valuable information that can be used to ensure safe passage through an intersection and other complex driving scenarios (With regard to this reasoning, see at least [Kim, 0050]).

Regarding claim 5, Hampiholi discloses The method according to claim 1.
However, Hampiholi does not explicitly teach the method wherein controlling the vehicle system at each second vehicle to perform the predetermined action comprises at least at one second vehicle adjusting a parameter of an advanced driver assistance system and/or an automated driving system based on to the received set of information.
However, Kim does teach a method for autonomously operating a vehicle wherein controlling the vehicle system at each second vehicle to perform the predetermined action comprises at least at one second vehicle adjusting a parameter of an advanced driver assistance system and/or an automated driving system based on to the received set of information (Kim teaches that the first autonomous vehicle collects and uses the remote sensor information, so that the current positions and current speed information of surrounding vehicles entering an intersection and obstacle information received from the surrounding vehicles can be applied to an intersection passage algorithm for safely passing through an intersection [See at least Kim, 0050]. Examiner interprets the first autonomous vehicle of Kim to be applicant’s “at least one second vehicle”). Both Kim and Hampiholi teach methods for receiving information about the motions of surrounding vehicles remotely. However, only Kim explicitly teaches where the current positions and speeds of other vehicles may be used in real-time by the receiving vehicle as part of an intersection passage algorithm as the predetermined action.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the autonomous vehicle control method of Hampiholi to also make the receiving vehicle use the current positions and speeds of the surrounding vehicles as part of an intersection passage algorithm, as in Kim. Doing so improves safety for the receiving autonomous vehicle by providing valuable information that can be used to ensure safe passage through an intersection and other complex driving scenarios (With regard to this reasoning, see at least [Kim, 0050]).

Regarding claim 6, Hampiholi in view of Kim teaches The method according to claim 1, wherein controlling the vehicle system at each second vehicle to perform the predetermined action comprises adjusting the parameter for the duration of the time interval (Kim teaches that the first autonomous vehicle collects and uses the remote sensor information, so that the current positions and current speed information of surrounding vehicles entering an intersection and obstacle information received from the surrounding vehicles can be applied to an intersection passage algorithm for safely passing through an intersection [See at least Kim, 0050]. It will therefore be appreciated that the values modeling the surrounding vehicles are updated in real-time).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hampiholi (US 20150178578 A1) in view of Shi et al. (US 20200077242 A1), hereinafter referred to as Shi.
Regarding claim 7, Hampiholi teaches The method according to claim 1.
However, Hampiholi does not explicitly teach the method wherein at least one set of information comprises manoeuvre instructions to an advanced driver assistance system and/or an automated driving system, such as instructions to avoid takeover or to change to a slow lane.
However, Shi does teach a method for autonomously operating a plurality of vehicles connected to a server wherein at least one set of information comprises manoeuvre instructions to an advanced driver assistance system and/or an automated driving system, such as instructions to avoid takeover or to change to a slow lane (Shi teaches that driving operations may be controlled by an application layer of a server, and when the server receives future trajectory information a of an autonomous vehicle A and future trajectory information b of an autonomous vehicle B, and the future trajectory information a and b are analyzed by the application layer of the server to learn that the autonomous vehicles A and B will collide in their current trajectories, on this basis, the autonomous vehicles A and B are controlled and adjusted, for example to change their speeds or directions, thus ensuring the security and reliability of automatic driving [See at least Shi, 0089]). Both Shi and Hampiholi teach methods of communicating information between a server and a plurality of vehicles. However, only Shi explicitly teaches where the server may transmit maneuver instructions the vehicles.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the server communication method of Hampiholi to also issue instructions to the plurality of vehicles, as in Shi. Doing so improves safety by preventing potential collisions of the vehicles (With regard to this reasoning, see at least [Shi, 0089]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668